Motion by appellant for a stay, pending appeal from order, granted on the following conditions: (1) that appellant shall have complied with the conditions on which the stay, pending the determination of this motion, was granted, such conditions being specified in the show cause order dated Hovember 21, 1962 initiating the motion; and (2) on the further condition that appellant shall perfect and be ready to argue or submit the appeal at the February Term, beginning January 28, 1963. The appeal is ordered on the calendar for said term; appellant is directed to serve and file the record and his brief on or before January 4, 1963. Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.